UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1TO. COMMISSION FILE NO. 000-24547 SCIENTIFIC LEARNING CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 94-3234458 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 300 Frank H. Ogawa Plaza, Suite 600 Oakland, CA 94612 510-444-3500 (Address of Registrant’s principal executive offices, including zip code, and telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes: xNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes: x No: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 1, 2011, there were 18,900,196 shares of Common Stock outstanding. TABLE OF CONTENTS Item Number Page PART 1.FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4T. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements SCIENTIFIC LEARNING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) September 30, 2011 December31, 2010 Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowance for doubtful accounts of $125 and $76, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred revenue, long-term Other liabilities Total liabilities Commitments and contingencies (See Note 9 to the condensed consolidated financial statements) Stockholders’ equity: Common stock $0.01 par value: 40,000,000 authorized, 18,900,196 and 18,702,044 shares issued and outstanding, respectively, and additional paid in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 1 - Table of Contents SCIENTIFIC LEARNING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues: Products $ Service and support Total revenues Cost of revenues: Cost of products Cost of service and support Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss ) Interest and other income (expense), net (5 ) 14 10 49 Loss before provision for income taxes ) ) ) Provision for income taxes 46 44 Net loss $ ) $ ) $ ) $ ) Net loss per share: Basic net loss per share $ ) $ ) $ ) $ ) Diluted net loss per share $ ) $ ) $ ) $ ) Weighted average shares used in computation of per share data: Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. - 2 - Table of Contents SCIENTIFIC LEARNING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine months ended September 30, Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization Stock-based compensation Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets 12 Other assets 69 ) Accounts payable ) Accrued liabilities ) Deferred revenue ) ) Other liabilities ) 76 Net cash used in operating activities ) ) Investing Activities: Purchases of property and equipment, net ) ) Purchases of short-term investments ) ) Maturities of short-term investments Net cash provided by (used in) investing activities ) Financing Activities: Proceeds from issuance of common stock Net settlement of common stock ) — Net cash provided by financing activities 66 Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for income taxes $ 25 $ See accompanying notes to unaudited condensed consolidated financial statements. - 3 - Table of Contents Notes to Condensed Consolidated Financial Statements 1. Summary of Significant Accounting Policies Description of Business Scientific Learning Corporation, together with its subsidiaries (collectively, the “Company”) develops, distributes and licenses technology that accelerates learning by applying proven research on how the brain learns. The Company’s patented products build learning capacity by rigorously and systematically applying neuroscience-based learning principles to improve the fundamental cognitive skills required to read and learn. To facilitate the use of the Company’s products, the Company offers a variety of on-site and remote professional and technical services, as well as phone, email and web-based support. The Company sells primarily to K-12 schools in the United States through a direct sales force. All of the Company’s activities are in one operating segment. The Company was incorporated in 1995 in the State of California and was reincorporated in 1997 in the State of Delaware. Use of Estimates The preparation of financial statements, in conformity with accounting principles generally accepted in the United States, requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements as well as the reported amounts of revenues and expenses during the periods presented. To the extent that there are material differences between these estimates and actual results, the Company’s financial statements could be affected. Principles of Consolidation Thecondensed consolidated financial statements include the accounts of the Company and its wholly owned subsidiaries Shanghai Zhiyong Information Technology Co., Ltd. and Scientific Learning Puerto Rico, Inc.All significant intercompany balances and transactions have been eliminated in consolidation. Interim Financial Information The interim consolidated financial information as of September 30, 2011 and for the three and nine months ended September 30, 2011 and 2010 is unaudited, and includes all necessary adjustments, which consisted only of normal recurring adjustments for a fair presentation of the Company’s financial position at such dates and the Company’s results of operations and cash flows for those periods. The balance sheet as of December 31, 2010 has been derived from audited consolidated financial statements at that date but does not include all of the information and notes required by generally accepted accounting principles (“GAAP”) for annual financial statements. In addition, the results of operations for the three and nine months ended September 30, 2011 are not necessarily indicative of the results for the entire fiscal year ending December 31, 2011, or for any other period. These condensed consolidated financial statements and notes should be read in conjunction with the Company’s audited financial statements and notes thereto and Part II, Item 7 – “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, contained in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, filed with the Securities and Exchange Commission. Revenue Recognition The Company derives revenue from the sale of licenses to software and from professional service and support fees. Software license revenue is recognized in accordance with accounting standards for software companies. Additionally, the Company derives revenue from subscription fees for access to and use of its on-demand application services.Under the Company’s subscription arrangements for its on-demand application services, the customer does not have the contractual right to take possession of the software at any time during the subscription period. Thus, revenue for the Company’s subscription services is recognized in accordance with accounting standards for service contracts. - 4 - Table of Contents There are four basic criteria which must be met to recognize revenue. These are: 1) persuasive evidence of an arrangement exists; 2) delivery of the product has occurred; 3) a fixed or determinable fee; and 4) the collection of the fee is reasonably assured. The application of the relevant accounting standards requires the Company to exercise significant judgment related to specific transactions and transaction types. In cases where extended payment terms are granted to school customers, the Company determines if the fixed or determinable fee criterion is met by reference to the customer’s specific funding sources, especially where the payment terms extend into the customer’s next fiscal year. If the Company determines that the fixed or determinable fee criterion is not met at the inception of the arrangement, the Company defers revenue recognition until the payments become due. The value of software licenses, subscriptions, professional services and support invoiced during a particular period is recorded as deferred revenue until recognized. All revenue from transactions that include new products that have not yet been delivered is deferred until the delivery of all products. Direct costs related to deferred software license revenue are deferred until the related license revenue is recognized. Multiple contracts with the same customer are generally accounted for as separate arrangements, except in cases where contracts are so closely related that they are effectively part of a single arrangement. Multiple-element software arrangements Booked sales of software to the Company’s school customers typically include multiple elements (e.g., Fast ForWord perpetual software licenses, support, training, implementation management, and other professional services). The Company recognizes software revenue using the residual method, whereby the difference between the total arrangement fee and the total “vendor specific objective evidence” (“VSOE”) of fair value of the undelivered elements is recognized as revenue relating to the delivered elements. VSOE of fair value for each element of an arrangement is based upon the normal pricing and discounting practices for those products and services when sold separately and, for support services, is also measured by the renewal price. The Company is required to exercise judgment in determining whether VSOE of fair value exists for each undelivered element based on whether the pricing for these elements is sufficiently consistent. Multiple-element on-demand application service arrangements Booked sales of subscriptions to the Company’s on-demand application services can also include multiple elements similar to software arrangements.The Company follows accounting guidance for revenue recognition of multiple-element arrangements to determine whether such arrangements contain more than one unit of accounting. Multiple-element arrangements require the delivery or performance of multiple products, services and/or rights to use assets. To qualify as a separate unit of accounting, the delivered item must have value to the customer on a standalone basis. The Company’s on-demand application services, support, training and implementation management services have standalone value as these services are sold separately by the Company, and the Company has established VSOE for determining the fair value of these elements. For its subscription services, the Company has determined the fair value to be allocated to these services on a relative fair value basis based on management’s best estimate of selling price (BESP). In determining BESP, the Company has considered various factors including the Company’s historical pricing practices and internal costs, as well as historical student usage data related to previous sales of the Company’s products. Product revenue Product revenue is primarily derived from the licensing of software and access to and use of our on-demand application services.Product revenue is recognized as follows: · Perpetual licenses – software licensed on a perpetual basis. Revenue is recognized at the later of product delivery date or contract start date using the residual method. If VSOE of fair value does not exist for all the undelivered elements, all revenue is deferred and recognized ratably over the service period if the undelivered element is services or when all elements have been delivered. · Software term licenses – software licensed for a specific time period, generally a term of one to three years. Revenue is recognized ratably over the license term. - 5 - Table of Contents · Individual participant licenses – software licensed for a single participant. Revenue is recognized over the average period of use, typically six weeks. · On-demand application services – revenue for subscription services is recognized over the term of the subscription period. Professional service and support revenue Professional service and support revenue is derived from a combination of training, implementation, technical and professional services, online services and customer support. Training, implementation, technical and other professional services are typically sold on a per day basis. Professional services revenue is recognized as performed. If VSOE of fair value does not exist for all the elements in a software arrangement except software licenses, service revenue is recognized over the longest contractual period in an arrangement. Revenue from services sold alone or with support is recognized as performed. If an arrangement includes services that are essential to the functionality of software, the Company recognizes the fees for the software license and the services using the percentage of completion method in accordance with the accounting standards for software and service companies. The Company estimates the percentage of completion on contracts utilizing hours incurred to date as a percentage of the total estimated hours to complete the project. Recognized revenues and profit are subject to revisions as the contract progresses to completion. Revisions in profit estimates are charged to income in the period in which the facts that give rise to the revision become known. Software and Web Site Development Costs Software development costs incurred subsequent to the establishment of technological feasibility are capitalized and amortized over the estimated lives of the related products. Technological feasibility is established upon completion of a working model. In the three and nine months ended September 30, 2011, the Company capitalized $23,000 and $41,000 respectively of software development costs. In the three and nine months ended September 30, 2010, the Company did not capitalize any software development costs. The Company amortizes these costs to cost of product revenues over the estimated useful life of the software, which is three years. The Company recorded amortization expense of $25,000 and $74,000 in the three and nine months ended September 30, 2011, respectively. The Company recorded amortization expense of $82,000 and $247,000 in the three and nine months ended September 30, 2010, respectively. The Company also capitalizes web site application, infrastructure development and content development costs where a website or software is developed for its internal needs and the Company does not plan to market the software externally.The Company capitalized approximately $0.3 million and $1.0 million of software and website development costs in the three and nine months ended September 30, 2011, respectively. The Company capitalized approximately $0.5 million and $0.7 million of software and website development costs in the three and nine months ended September 30, 2010, respectively. The Company recorded amortization expense of $0.1 million and $0.3 million in the three and nine months ended September 30, 2011, respectively. The Company recorded amortization expense of $28,000 and $52,000 in the three and nine months ended September 30, 2010, respectively. Net Loss Per Share The Company uses the treasury stock method to reflect the potential dilutive effect of common stock equivalents, including options and restricted stock units. Basic net loss per share is computed using the weighted-average number of common shares outstanding during the period. Diluted net loss per share reflects the potential dilution of securities by adding common stock equivalents to the weighted-average number of common shares outstanding during the period, if dilutive.The anti-dilutive securities totaled 2.0 million and 1.9 million for the three and nine months ended September 30, 2011, respectively. The anti-dilutive securities totaled 2.0 million for the three and nine months ended September 30, 2010. - 6 - Table of Contents Recent Accounting Pronouncements Goodwill Impairment – In September 2011, the Financial Accounting Standards Board (“FASB”) issued guidance to simplify how entities test goodwill for impairment. The guidance notes that an entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount. The guidance is effective for interim and annual financial periods beginning after December 15, 2011. The Company plans to adopt the guidance on January 1, 2012, and the adoption is not expected to have an impact on the Company’s consolidated statement of financial condition, operations and cash flows Amendments to Achieve Common Fair Value Measurement and Disclosure Requirement in U.S. GAAP and IFRSs – In May 2011, the Financial Accounting Standards Board (“FASB”) issued guidance to provide a consistent definition of fair value and ensure that the fair value measurement and disclosure requirements are similar between U.S. GAAP and International Financial Reporting Standards. The guidance changes certain fair value measurement principles and enhances the disclosure requirements particularly for level 3 fair value measurements. The guidance is effective for interim and annual financial periods beginning after December 15, 2011. The Company plans to adopt the guidance on January 1, 2012, and the adoption is not expected to have an impact on the Company’s consolidated statement of financial condition, operations and cash flows. Presentation of Comprehensive Income – In May 2011, the FASB issued guidance to require an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. The guidance eliminates the option to present the components of other comprehensive income as part of the statement of equity. The guidance is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company plans to adopt the guidance on January 1, 2012, and the adoption is not expected to have an impact on the Company’s consolidated statement of financial condition, operations and cash flows. 2. Fair Value Measurements The Company generally invests its excess cash in investment grade short-term fixed income securities and money market funds. The portion in cash and cash equivalents represents highly liquid instruments with insignificant interest rate risk and original maturities of three months or less. Short-term investments are classified as available for sale and are carried at fair value, with the unrealized gains and losses, net of tax, reported as a separate component stockholders’ equity. There was an unrealized gain of $1,000 related to agency bonds as of September 30, 2011. There were no unrealized gains and losses as of December 31, 2010. The Company had no realized gains or losses on short-term investments in the three and nine months ended September 30, 2011 and 2010. The Company has established a three-tier fair value hierarchy, categorizing the inputs used to measure fair value. The hierarchy can be described as follows: Level 1- observable inputs such as quoted prices in active markets; Level 2- inputs other than the quoted prices in active markets that are observable either directly or indirectly; and Level 3- unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. Cash equivalents consist of money market instruments that have original maturities of 90 days or less. These instruments are classified in Level 1 of the fair value hierarchy. The Company also invests in federal agency and corporate bonds with an original maturity date of greater than 90 days that are classified as short-term investments. These instruments are classified within Level 2 of the fair value hierarchy. The Company has no Level 3 financial assets. The Company’s valuation techniques used to measure the fair values of money market accounts that were classified as Level 1 in the table below were derived from quoted market prices. The Company’s valuation techniques used to measure the fair values of the Company’s U.S. Treasury, U.S. government and U.S. government agency debt securities, corporate bonds and commercial paper that are classified as Level 2 in the table below, generally all of which mature within two years and the counterparties to which have high credit ratings, were derived from non-binding market consensus prices that are corroborated by observable market data or quoted market prices for similar instruments. - 7 - Table of Contents The following is a summary of the fair value of the major categories of financial instruments held by the Company (in thousands): September 30, 2011 December 31, 2010 Money market accounts $ $ Commercial paper — Agency bonds Other fixed income securities Total $ $ The following is a summary of the Company’s financial assets that are accounted for at fair value on a recurring basis by level in accordance with the fair value hierarchy described above (in thousands): September 30, 2011 Level 1 Level 2 Level 3 Total Money market accounts $ $ — $ — $ Agency bonds — — Other fixed income securities — — Total assets $ $ $ — $ December 31, 2010 Level 1 Level 2 Level 3 Total Money market accounts $ $ — $ — $ Commercial paper — — Agency bonds — — Other fixed income securities — — Total assets $ $ $ — $ The fair value of short-term investments with contractual maturities is as follows at September 30, 2011 (in thousands): Due in less than one year $ Due in more than one year — Total $ The Company has the ability, if necessary, to liquidate any of its investments in the next 12 months. Accordingly, those investments with contractual maturities greater than one year from the date of purchase are classified as short-term in the accompanying condensed consolidated balance sheets. 3. Share-Based Compensation The Company granted 101,500 stock options and 78,328restricted stock units during the nine months ended September 30, 2011. The Company granted 265,250 stock options and 257,939 restricted stock units during the nine months ended September 30, 2010. The fair value of each option award is estimated on the date of grant using a Black-Scholes Merton option pricing model with subjective assumptions, including expected stock price volatility, the estimated life of each award and estimated pre-vesting forfeitures noted in the table below. Expected volatility – Based on the historical prices of common stock over the expected life of each option. Expected life – Based on the history of option exercise and cancellation activityof the options. Risk-free interest rate – Based on the U.S. Treasury yield curve in effect at the time of grants for periods corresponding with the expected life of the options. - 8 - Table of Contents Dividend yield – As the Company has not paid, nor does it currently plan to pay, dividends in the future, the assumed dividend yield is zero. The fair value of stock options granted was estimated using the following weighted-average assumptions: Three months ended September 30, Nine months ended September 30, Expected life (in years) Risk-free interest rate % Dividend yield 0 % 0 % 0 % 0 % Expected volatility 62 % 62 % 62 % 62 % 4. Comprehensive Loss Total comprehensive loss was as follows (in thousands): Three Months ended September 30, Nine Months ended September 30, Net loss $ ) $ ) $ ) $ ) Unrealized gain 4 5 — 6 Total comprehensive loss $ ) $ ) $ ) $ ) 5. Warranties and Indemnification The Company generally provides a warranty that the Company’s software products substantially operate as described in the manuals and guides that accompany the software for a period of 90 days. The warranty does not apply in the event of misuse, accident, and certain other circumstances. To date, the Company has not incurred any material costs associated with these warranties and has no accrual for such items at September 30, 2011. From time to time, the Company enters into contracts that require the Company, upon the occurrence of certain contingencies, to indemnify parties against third party claims. These contingent obligations primarily relate to (i) claims against the Company’s customers for violation of third party intellectual property rights caused by the Company’s products; (ii) claims resulting from personal injury or property damage resulting from the Company’s activities or products; (iii) claims by the Company’s office lessor arising out of the use of the premises; and (iv) agreements with the Company’s officers and directors under which the Company may be required to indemnify such persons for liabilities arising out of their activities on behalf of the Company. Because the obligated amounts for these types of agreements usually are not explicitly stated, the overall maximum amount of these obligations cannot be reasonably estimated. No liabilities have been recorded for these obligations as of September 30, 2011. 6. Bank Line of Credit On February 28, 2010, the Company amended its existing revolving line of credit agreement with Comerica Bank. The maximum that can be borrowed under the agreement is $7.5 million. The line expires on December 31, 2011. Borrowing under the line of credit bears interest at a “daily adjusting LIBOR rate”. Borrowings under the line are subject to reporting covenants requiring the provision of financial statements to Comerica, and, as amended, financial covenants requiring the Company to maintain a minimum adjusted quick ratio of 1.15 and positive net worth. The agreement includes a letter of credit sublimit not to exceed $1.0 million. At September 30, 2011, the Company had an outstanding letter of credit for $103,000. There were no borrowings outstanding on the line of credit at September 30, 2011, and the Company was in compliance with all its covenants. - 9 - Table of Contents 7. Provision for Income Taxes In the three and nine months ended September 30, 2011, the Company recorded income tax expense of $46,000 and $128,000 respectively. The tax expense for the three and nine months ended September 30, 2011 consists primarily of deferred tax expense relating to the amortization of acquired goodwill, current state tax expense and current foreign tax expense. In the three and nine months ended September 30, 2010 the Company recorded income tax expense of $44,000 and $136,000, respectively. The tax expense for the three and nine months ended September 30, 2010 consists primarily of deferred tax expense relating to the amortization of acquired goodwill and state tax expense. The Company has established and continues to maintain a full valuation allowance against its deferred tax assets as the Company does not believe that realization of those assets is more likely than not. At September 30, 2011, the Company has unrecognized tax benefits of approximately $2.4 million. The Company has approximately $14,000 of unrecognized tax benefits that, if recognized, would affect the effective tax rate. The Company does not believe there will be any material changes in the unrecognized tax positions over the next twelve months. Interest and penalty costs related to unrecognized tax benefits are insignificant and classified as a component of “Provision for income taxes” in the accompanying statements of operations. The Company files income tax returns in the U.S. federal jurisdiction and various state jurisdictions. Tax returns remain open to examination by the appropriate governmental agencies for tax years 2006 to 2010. The federal and state taxing authorities may choose to audit tax returns for tax years beyond the statute of limitation period due to significant tax attribute carryforwards from prior years, making adjustments only to carryforward attributes. The Company is not currently under audit in any major tax jurisdiction. 8. Inventories Inventories of $0.3 million at September 30, 2011 and December 31, 2010 are included in “Prepaid expenses and other current assets” and consist entirely of finished goods. 9. Commitments and Contingencies The Company leases office space and equipment under noncancelable operating leases with various expiration dates. The Company also makes royalty payments to the institutions who participated in the original research that produced its initial products. The Company’s minimum royalty payments are $150,000 per year through December 31, 2014. As of September 30, 2011, the Company’s future minimum lease payments and future payments under its royalty agreements are as follows (in thousands): Remaining 2011 2015 and thereafter Total Contractual Obligations: Operating lease obligations (net of sublease income) $ $ $ $
